DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 7, 27, and 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed 04/11/2022 with respect to claim(s) 1, 21, and 28 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the examiner provides a new grounds of rejection based on previously cited reference Akkarakaran et al. (US 2018/0110074 A1) and new reference Huang et al. (US 2021/0219349 A1). 

Examiner’s Note
 	The amendment filed 04/11/2022 provides a slightly different concept. For example, a backoff indicator in amended claim 1 is indicated in msgB but original claim 7 recited the RA configuration information specifies a criterion for backoff. New reference Huang teaches the concept of a backoff indicator in Msg2 of the two-step RACH procedure, see [0105] and [0118]. Furthermore, amended claim 35 does not recite the additional limitation “the criterion for backoff specifying that backoff should not be applied to an RA retransmission if a different RA type is selected relative to a previous RA attempt”. Therefore, broader claim 35 is rejected with new reference Yerramalli et al. (US 2020/0120713 A1).

Claim Objections
 	Claim(s) 1, 21, and 28 is/are objected to because of the following informalities:  
Claims 1, 21, and 28 recite “determine, based on the condition that the measured RSRP is greater than the threshold to perform the 2-step RA procedure” but it should be “determine, based on the condition that the measured RSRP is greater than the threshold, to perform the 2-step RA procedure”.
Claims 1, 21, and 28 recite “monitor a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI)” but it should be “monitor a physical downlink control channel (PDCCH) masked by a ”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 1, 21, and 28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 1, 21, and 28 recite “wherein a first message of the 2-step RA procedure includes a preamble and physical uplink shared channel”. There is no support for the first message to include physical uplink shared channel.
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1, 21, and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 1, 21, and 28 recite “wherein a first message of the 2-step RA procedure includes a preamble and physical uplink shared channel”. It is not clear how a message can include a channel, i.e., the physical uplink shared channel. Based on PGPub 2020/0260498 A1 paragraph [0132] discloses “(PUSCH) resources may be configured by the BS … for 2-step RA procedures” and at least paragraph [0134] discloses “MsgA may include a preamble (2008) and a MAC PDU transmitted on a PUSCH”. For compact prosecution, the examiner interprets the limitation to be “wherein a first message of the 2-step RA procedure includes a preamble and a MAC PDU transmitted on a physical uplink shared channel”.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4, 21-22, 24, 28-29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) (previously cited) in view of Huang et al. (US 2021/0219349 A1).

Regarding claim 1, Akkarakaran discloses An apparatus (Figs. 1 and 6: UE 110), comprising:
a processor configured to cause a user equipment device (UE) to (Fig. 6: processor 612 of UE 110):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information 172 from a base station), including, first configuration information for a 2-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select two-step RACH procedure if the RSRP value is equal to or above a threshold), and second configuration information for a 4-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select four-step RACH procedure if the RSRP value is below the threshold);
determine a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determine, based on the condition that the measured RSRP is greater than the threshold to perform the 2-step RA procedure ([0064]: UE 110 selects two-step RACH procedure based on the configuration for selecting two-step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
perform one or more transmissions, to the base station, of respective first messages of the 2-step RA procedure (Fig. 5, [0067]: UE 110 transmits one or more message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4, [0058]: message 13 is first message of two-step RACH procedure), wherein a first message of the 2-step RA procedure includes a preamble ([0058]: the first message of the two-step RACH procedure is a combined message of message 1 (312) and message (322) of Fig. 3. [0052]: message 1 (312) includes a preamble).
Akkarakaran does not disclose the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel); and
within a 2-step random access response window and as part of the 2-step RA procedure:
monitor a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI); 
based on the monitoring, receive a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission; and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied.
However, Huang discloses the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel ([0062]-[0063]: Msg1 of the 2-step RACH includes a preamble and data that can be carried in physical uplink shared channel); and 
within a 2-step random access response window and as part of the 2-step RA procedure ([0104]-[0105]: after Msg1 (i.e., preamble and payload, see [0062]) of the 2-step RACH is transmitted, the UE starts a Msg1-ResponseWindow):
monitor a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI) ([0104]-[0105], [0108]: during Msg1-ResponseWindow, the UE monitors for Msg2 scheduled (=masked) by RA-RNTI by using the RA-RNTI for Msg2 of 2-step RACH (=msgB-RNTI) where Msg2 is scheduled in PDCCH); 
based on the monitoring, receive a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission ([0118]: if no transmission scheduled by C-RNTI can be received successfully within the Msg1-ResponseWindow, the UE uses the back off operation according to a back off indicator received in Msg2 scheduled by RA-RNTI to initiate another Msg1 transmission attempt because the preamble transmission attempt is a failure. [0104]-[0105]: Msg1-ResponseWindow is used to monitor for Msg2 scheduled by RA-RNTI and/or grant scheduled by C-RNTI, and when grant scheduled by C-RNTI has not been received, the UE uses the received back off indicator carried in the Msg2 scheduled by RA-RNTI to perform the back off operation when initiating another Msg1 transmission attempt); and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied ([0126]: the UE falls back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts of the 2-step RA procedure has been reached. [0118]: preamble transmission attempts is limited to the pre-configured counter/threshold. Interpretation: the pre-configured counter has been reached before falling back to the 4-step RA procedure. [0105], [0118]: the pre-configured counter/threshold is used to limit the transmission of Msg1 attempts in the Msg1-ResponseWindow. The back-off operation indicated in Msg2 is performed when no transmission scheduled by C-RNTI is received successfully within the Msg1-ResponseWindow. Interpretation: back-off operation is performed by the UE within the Msg1-ResponseWindow when Msg1 transmissions can still be repeated, i.e., when the pre-configured counter/threshold has not been reached; however, when pre-configured counter/threshold has been reached, the UE performs fallback to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to include in Msg1 of the 2-step RACH the preamble and a data that can be carried in PUSCH, to start a Msg1-ResponseWindow after transmitting the Msg1, to monitor for Msg2 scheduled by RA-RNTI by using a RA-RNTI for Msg2 of 2-step RACH, to receive the Msg2 scheduled by RA-RNTI including a back off indicator, and to fall back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts has been reached, as taught by Huang.
Doing so allows the UE to transmit a payload part (Huang: [0063]), and allows the UE to attempt retransmission of Msg1 during Msg1-ResponseWindow when no response is received (Huang: [0104]), and allows the UE to specifically monitor the Msg2 of 2-step RACH instead of the Msg2 of 4-step RACH (Huang: [0108]), and allows the UE to perform back off operation of Msg1 retransmission (Huang: [0118]), and allows the UE to use an autonomous fallback operation which is simple to implement and has less impact on existing protocol (Huang: [0126]).

Regarding claim 21, Akkarakaran discloses A user equipment device (UE) (Figs. 1 and 6: UE 110), comprising:
a radio (Fig. 6: RF Front End 688, antenna 665, transceiver 602); and 
a processor operably connected to the radio and configured to cause the UE to (Fig. 6: processor 612 is connected to antenna 665 via RF Front End 688 and transceiver 602):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information 172 from a base station), including, first configuration information for a 2-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select two-step RACH procedure if the RSRP value is equal to or above a threshold), and second configuration information for a 4-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select four-step RACH procedure if the RSRP value is below the threshold);
determine a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determine, based on the condition that the measured RSRP is greater than the threshold to perform the 2-step RA procedure ([0064]: UE 110 selects two-step RACH procedure based on the configuration for selecting two-step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
perform one or more transmissions, to the base station, of respective first messages of the 2-step RA procedure (Fig. 5, [0067]: UE 110 transmits one or more message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4, [0058]: message 13 is first message of two-step RACH procedure), wherein a first message of the 2-step RA procedure includes a preamble ([0058]: the first message of the two-step RACH procedure is a combined message of message 1 (312) and message (322) of Fig. 3. [0052]: message 1 (312) includes a preamble).
Akkarakaran does not disclose the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel); and
within a 2-step random access response window and as part of the 2-step RA procedure:
monitor a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI); 
based on the monitoring, receive a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission; and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied.
However, Huang discloses the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel ([0062]-[0063]: Msg1 of the 2-step RACH includes a preamble and data that can be carried in physical uplink shared channel); and 
within a 2-step random access response window and as part of the 2-step RA procedure ([0104]-[0105]: after Msg1 (i.e., preamble and payload, see [0062]) of the 2-step RACH is transmitted, the UE starts a Msg1-ResponseWindow):
monitor a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI) ([0104]-[0105], [0108]: during Msg1-ResponseWindow, the UE monitors for Msg2 scheduled (=masked) by RA-RNTI by using the RA-RNTI for Msg2 of 2-step RACH (=msgB-RNTI) where Msg2 is scheduled in PDCCH); 
based on the monitoring, receive a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission ([0118]: if no transmission scheduled by C-RNTI can be received successfully within the Msg1-ResponseWindow, the UE uses the back off operation according to a back off indicator received in Msg2 scheduled by RA-RNTI to initiate another Msg1 transmission attempt because the preamble transmission attempt is a failure. [0104]-[0105]: Msg1-ResponseWindow is used to monitor for Msg2 scheduled by RA-RNTI and/or grant scheduled by C-RNTI, and when grant scheduled by C-RNTI has not been received, the UE uses the received back off indicator carried in the Msg2 scheduled by RA-RNTI to perform the back off operation when initiating another Msg1 transmission attempt); and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied ([0126]: the UE falls back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts of the 2-step RA procedure has been reached. [0118]: preamble transmission attempts is limited to the pre-configured counter/threshold. Interpretation: the pre-configured counter has been reached before falling back to the 4-step RA procedure. [0105], [0118]: the pre-configured counter/threshold is used to limit the transmission of Msg1 attempts in the Msg1-ResponseWindow. The back-off operation indicated in Msg2 is performed when no transmission scheduled by C-RNTI is received successfully within the Msg1-ResponseWindow. Interpretation: back-off operation is performed by the UE within the Msg1-ResponseWindow when Msg1 transmissions can still be repeated, i.e., when the pre-configured counter/threshold has not been reached; however, when pre-configured counter/threshold has been reached, the UE performs fallback to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to include in Msg1 of the 2-step RACH the preamble and a data that can be carried in PUSCH, to start a Msg1-ResponseWindow after transmitting the Msg1, to monitor for Msg2 scheduled by RA-RNTI by using a RA-RNTI for Msg2 of 2-step RACH, to receive the Msg2 scheduled by RA-RNTI including a back off indicator, and to fall back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts has been reached, as taught by Huang.
Doing so allows the UE to transmit a payload part (Huang: [0063]), and allows the UE to attempt retransmission of Msg1 during Msg1-ResponseWindow when no response is received (Huang: [0104]), and allows the UE to specifically monitor the Msg2 of 2-step RACH instead of the Msg2 of 4-step RACH (Huang: [0108]), and allows the UE to perform back off operation of Msg1 retransmission (Huang: [0118]), and allows the UE to use an autonomous fallback operation which is simple to implement and has less impact on existing protocol (Huang: [0126]).

Regarding claim 28, Akkarakaran discloses A method (Figs. 1 and 5), comprising:
at a user equipment device (UE) (Figs. 1 and 6: UE 110):
receiving, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information 172 from a base station), including, first configuration information for a 2-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select two-step RACH procedure if the RSRP value is equal to or above a threshold), and second configuration information for a 4-step RA procedure ([0024]: RACH configuration information 172 includes a condition to select four-step RACH procedure if the RSRP value is below the threshold);
determining a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determining, based on the condition that the measured RSRP is greater than the threshold to perform the 2-step RA procedure ([0064]: UE 110 selects two-step RACH procedure based on the configuration for selecting two-step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
performing one or more transmissions, to the base station, of respective first messages of the 2-step RA procedure (Fig. 5, [0067]: UE 110 transmits one or more message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4, [0058]: message 13 is first message of two-step RACH procedure), wherein a first message of the 2-step RA procedure includes a preamble ([0058]: the first message of the two-step RACH procedure is a combined message of message 1 (312) and message (322) of Fig. 3. [0052]: message 1 (312) includes a preamble).
Akkarakaran does not disclose the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel); and
within a 2-step random access response window and as part of the 2-step RA procedure:
monitoring a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI); 
based on the monitoring, receiving a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission; and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied.
However, Huang discloses the first message of the two-step RACH procedure includes physical uplink shared channel (read as: a MAC PDU transmitted on a physical uplink shared channel ([0062]-[0063]: Msg1 of the 2-step RACH includes a preamble and data that can be carried in physical uplink shared channel); and 
within a 2-step random access response window and as part of the 2-step RA procedure ([0104]-[0106]: after Msg1 (i.e., preamble and payload, see [0062]) of the 2-step RACH is transmitted, the UE starts a Msg1-ResponseWindow):
monitoring a physical downlink control channel (PDCCH) masked by a cell msgB radio network temporary identifier (msgB-RNTI) ([0104]-[0105], [0108]: during Msg1-ResponseWindow, the UE monitors for Msg2 scheduled (=masked) by RA-RNTI by using the RA-RNTI for Msg2 of 2-step RACH (=msgB-RNTI) where Msg2 is scheduled in PDCCH); 
based on the monitoring, receiving a msgB indicating a backoff indicator for a backoff mechanism to be applied on a next preamble transmission ([0118]: if no transmission scheduled by C-RNTI can be received successfully within the Msg1-ResponseWindow, the UE uses the back off operation according to a back off indicator received in Msg2 scheduled by RA-RNTI to initiate another Msg1 transmission attempt because the preamble transmission attempt is a failure. [0104]-[0105]: Msg1-ResponseWindow is used to monitor for Msg2 scheduled by RA-RNTI and/or grant scheduled by C-RNTI, and when grant scheduled by C-RNTI has not been received, the UE uses the received back off indicator carried in the Msg2 scheduled by RA-RNTI to perform the back off operation when initiating another Msg1 transmission attempt); and
when the 4-step RA procedure is selected for a next preamble transmission in response to reaching a configured number of transmission attempts of first messages of the 2-step RA procedure before falling back to the 4-step RA procedure, the backoff mechanism is not applied ([0126]: the UE falls back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts of the 2-step RA procedure has been reached. [0118]: preamble transmission attempts is limited to the pre-configured counter/threshold. Interpretation: the pre-configured counter has been reached before falling back to the 4-step RA procedure. [0105], [0118]: the pre-configured counter/threshold is used to limit the transmission of Msg1 attempts in the Msg1-ResponseWindow. The back-off operation indicated in Msg2 is performed when no transmission scheduled by C-RNTI is received successfully within the Msg1-ResponseWindow. Interpretation: back-off operation is performed by the UE within the Msg1-ResponseWindow when Msg1 transmissions can still be repeated, i.e., when the pre-configured counter/threshold has not been reached; however, when pre-configured counter/threshold has been reached, the UE performs fallback to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to include in Msg1 of the 2-step RACH the preamble and a data that can be carried in PUSCH, to start a Msg1-ResponseWindow after transmitting the Msg1, to monitor for Msg2 scheduled by RA-RNTI by using a RA-RNTI for Msg2 of 2-step RACH, to receive the Msg2 scheduled by RA-RNTI including a back off indicator, and to fall back to 4-step RACH after a pre-configured counter for Msg1 transmission attempts has been reached, as taught by Huang.
Doing so allows the UE to transmit a payload part (Huang: [0063]), and allows the UE to attempt retransmission of Msg1 during Msg1-ResponseWindow when no response is received (Huang: [0104]), and allows the UE to specifically monitor the Msg2 of 2-step RACH instead of the Msg2 of 4-step RACH (Huang: [0108]), and allows the UE to perform back off operation of Msg1 retransmission (Huang: [0118]), and allows the UE to use an autonomous fallback operation which is simple to implement and has less impact on existing protocol (Huang: [0126]).

Regarding claims 2, 22, and 29, Akkarakaran in view of Huang discloses all features of claims 1, 21, and 28 as outlined above. 
Akkarakaran does not disclose, but Huang discloses the processor is further configured to cause the UE to:
start a timer associated with the 2-step random access response window when the first message of the 2-step RA procedure is transmitted ([0104]-[0106]: after Msg1 (i.e., preamble and payload, see [0062]) of the 2-step RACH is transmitted, the UE starts a Msg1-ResponseWindow that has a configured length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to start a Msg1-ResponseWindow that has a configured length after transmitting Msg1 of the 2-step RACH, as taught by Cirik.
Doing so allows the UE to monitor for Msg2 scheduled by RA-RNTI and/or grant scheduled by C-RNTI and to consider Msg1 transmission attempt to be a failure and initiate another Msg1 transmission attempt when no grant scheduled by C-RNTI has been received during the Msg1-ResponseWindow (Huang: [0104]-[0105]).

Regarding claims 4, 24, and 31, Akkarakaran in view of Huang discloses all features of claims 1, 21, and 28 as outlined above. 
Akkarakaran further discloses wherein at least one fallback criterion specifies a message for indicating a fallback ([0066]: the criterion for fallback may be an instructions from the base station to switch to 4 step RACH procedure),
wherein, to determine that the at least one fallback criterion is satisfied, the processor is further configured to cause the UE to ([0066]: UE 110 switches to 4 step RACH procedure because the transmit power required to transmit message 13 is high, or the RSRP value falls below the threshold during re-transmission of message 13, or the instructions from the base station):
receive, from the base station, the message for indicating a fallback ([0066]: in response to the message 13, UE 110 receives an instruction from the base station to switch to 4 step RACH procedure).

Regarding claim 33, Akkarakaran in view of Huang discloses all features of claim 31 as outlined above. 
Akkarakaran further discloses wherein, to fallback to the 4-step RA procedure, the method comprises (Fig. 5: fallback procedure is performed by UE):
transmitting, to the base station, a third message of the 4-step RA procedure (Fig. 5, [0116]: UE transmits Msg3 of 4-step RA procedure to base station).

	Claim(s) 3, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) in view of Huang et al. (US 2021/0219349 A1) and Lei et al. (US 2020/0260485 A1).

Regarding claims 3, 23, and 30, Akkarakaran in view of Huang discloses all features of claims 1, 21, and 28 as outlined above. 
Akkarakaran in view of Huang does not disclose, but Lei discloses wherein, to fallback to the 4-step RA procedure, the processor is further configured to cause the UE to (Fig. 3, [0115]-[0116]: UE falls back to a four-step random access procedure):
transmit, to the base station, a first message of the 4-step RA procedure (Fig. 3, [0116]-[0117]: after falling back to the four-step random access procedure, UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to fall back to a four-step random access procedure and to transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.
Doing so provides a higher likelihood to successfully perform the four-step random access procedure than a further two=step random access procedure and further allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

	Claim(s) 5, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) in view of Huang et al. (US 2021/0219349 A1) and LG – R2-1818098 (cited in IDS filed 03/11/2021).

Regarding claims 5, 25, and 32, Akkarakaran in view of Huang discloses all features of claims 4, 24, and 31 as outlined above. 
Akkarakaran in view of Huang does not disclose, but LG discloses wherein the message for indicating a fallback includes a second message of the 4-step RA procedure (pg. 3 – section 1: UE monitors for msg2 (RAR) for fall-back to 4-step RACH and msgB. Note: msg2 (RAR) is part of the 4-step RA procedure while msgB is part of the 2-step RA procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110, as taught by Akkarakaran, to monitor for fallback in a msg2 (RAR), as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

	Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) in view of Huang et al. (US 2021/0219349 A1) and Yerramalli et al. (US 2020/0120713 A1) (support can be found in provisional application 62/744043).

Regarding claim 35, Akkarakaran in view of Huang discloses all features of claim 28 as outlined above. 
Akkarakaran in view of Huang does not disclose, but Yerramalli discloses in [0094]-[0095] RACH configuration information is conveyed via remaining minimum system information (RMSI) (=RA configuration) includes different RSRP-Threshold for 2-step and 4-step RACH procedures (support in [0093]-[0094]), and Yerramalli further discloses wherein the RA configuration information further specifies a criterion for backoff ([0095]: RMSI also includes different backoff indicator for 2-step and 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RACH configuration information 172 that includes a condition to select two-step RACH procedure based on the RSRP value, as taught by Akkarakaran, to further include different backoff indicator for 2-step and 4-step RACH, as taught by Yerramalli.
Doing so allows the gNB to provide additional information in the remaining minimum system information (RMSI) and allows the UE to use backoff in 2-step and 4-step RACH (Yerramalli: [0094]-[0095]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478